DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 24, 25, 27, 30, 34, 35, 38, 39, 42, 44, 48, 50, 57, 58, 73, 76, 83, 84, and 87-91 and 94-105 are pending of which claims 24, 83 and 89 are in independent form. 
Claims 24, 25, 27, 30, 34, 35, 38, 39, 42, 44, 48, 50, 57, 58, 73, 76, 83, 84, and 87-91 and 94-105 are rejected under 35 U.S.C. 103(a).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 24, 25, 27, 30, 34, 35, 38, 39, 42, 44, 48, 50, 57, 58, 73, 76, 83, 84, and 87-91 and 94-105 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 24 and 73, 76, 83, 84, 87-91, 94, 96-101 and 104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff; Leon et al. (US 20080281783 A1) [hereinafter Papkoff] in view of Shastri, Vijnan  et al. (US 20010003214 A1) [Shastri]. 

	Regarding claims 24, 83, 89 and 94, Papkoff discloses, a method comprising: receiving, by a computing device, a search term (The time bar may include at last one graphic indicator corresponding to a time in the media file where the search term is used ¶ [0005]. Also see Fig. 12, allowing the computer device receiving search terms); 
determining, based on the search term, a plurality of audiovisual content items in which the search term is spoken (The time bar may include at last one graphic indicator corresponding to a time in the media file where the search term is used. For example, the search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search term is found in a media file ¶ [0070]. Also see ¶ [0105]);
causing output of a plurality of thumbnail images corresponding to  each of the plurality of audiovisual content items (see Figs. 12, 13 and 14 showing results with thumbnails. see Fig. 12, icon or thumbnails. Referring to FIGS. 13-14, the MP module 312 may also provide, generate or display a listing of media information 370 related other media record files stored in the database 306. The media information 370 may be displayed in a display section or pane 371 of the visual pane 340. The media information 370 may include a title 372, a description 374, and a thumbnail image 376 that represents a media record file. The media information may be displayed in any order. A preferred order of display may include the title 372 located at a top 378 of the display pane 371, the description located on a right side of the display pane 371, and the thumbnail image 376 located on a left side of the description 374. If a user selects media information 370 related a media record file, the MP module 312 loads the header prior to the media in order to quickly update the time bar 336 ¶ [0104]);
causing playback of the one of the plurality of audiovisual content items, wherein the playback begins at a playback time corresponding to the new occurrence of the search term in the one of the plurality of audiovisual content items (For example, the search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search term is found in a media file 0182 [0070]. Also see ¶ [0085], [0086], [0093], [0099], [0105]);
receiving, from a user device, a selection of the one of the plurality of thumbnail images (see Figs. 12, 13 and 14, wherein the thumbnails are selectable).
However, Papkoff does not explicitly facilitates updating, after the output of the plurality of thumbnail images and based on a new occurrence of the search term in one of the plurality of audiovisual content items that corresponds to one of the plurality of thumbnail images, the one of the plurality of thumbnail images.
Shastri discloses, updating, after the output of the plurality of thumbnail images and based on a new occurrence of the search term in one of the plurality of audiovisual content items that corresponds to one of the plurality of thumbnail images, the one of the plurality of thumbnail images (In the cross-referenced application, disclosure of which is included herein in its entirety except for the claims, CC text is mined for the purpose of identifying story-line changes in a video presentation such that they may be marked and presented to viewers actively engaged in viewing an I-Mag. Each interactive thumbnail depicts a new story-line change in an I-Mag presentation ¶ [0013]. Also see ¶ [0083], [0095], [0104], [0127], [0129], [0131]). 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Shastri's system would have allowed Papkoff  to facilitate updating, after the output of the plurality of thumbnail images and based on a new occurrence of the search term in one of the plurality of audiovisual content items that corresponds to one of the plurality of thumbnail images, the one of the plurality of thumbnail images. The motivation to combine is apparent in the Papkoff’s reference, because there is a need for a method and apparatus that can be used to automatically search networks such as the Internet for, and obtain from such network, reference links to URLs (hyperlinks) that are relevant to a topic being presented in an I-Mag. Such a method and apparatus would provide significant automation to the off-line editing process by allowing a video editing person to concentrate on other editing tasks without being required to manually search for and obtain such hyperlinks.

Regarding claims 45-47, (canceled).

Regarding claims 59-72, (Canceled). 

Regarding claims 73 and 88, the combination of Papkoff and Shastri discloses, wherein each of the plurality of thumbnail images further comprises a time elapsed since the search term was mentioned in the audiovisual content item that corresponds to the thumbnail image (Papkoff: see Figs. 12, 13 and 14 showing results with thumbnails. The search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search term is found in a media file. As discussed in more detail below, selecting, clicking on, or otherwise interacting with the graphic indicator may cause the media file to jump to the corresponding time in the media record file and, optionally, play the media from that time ¶ [0070]).

Regarding claims 76 and 87, the combination of Papkoff and Shastri discloses, wherein the plurality of audiovisual content items comprise a plurality of video programs (Papkoff: The search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search term is found in a media file. As discussed in more detail below, selecting, clicking on, or otherwise interacting with the graphic indicator may cause the media file to jump to the corresponding time in the media record file and, optionally, play the media from that time ¶ [0070], [0090], [0097]).

Regarding claims 81 and 82, (Canceled). 

Regarding claim 84, the combination of Papkoff and Shastri discloses, generating a notification corresponding to the topic; and outputting, based on a mention of the topic in another one of the plurality of content items, a notification that comprises an option to view the another one of the plurality of content items, wherein a selection of the option causes output of the another one of the plurality of content items (Papkoff: see Fig. 12 and also Figs. 8 and 9).

Regarding claims 85 and 86, (Canceled).

Regarding claims 90, the combination of Papkoff and Shastri discloses, wherein the notification comprises an option to output the one of the plurality of audiovisual content items (Papkoff: The popup window may include text and/or related images describing features of the community 24 ¶ [0041], [0046], [0047]).

Regarding claim 91, the combination of Papkoff and Shastri discloses, wherein the notification comprises an option to record the one of the plurality of audiovisual content items (Papkoff: Referring to FIGS. 10-11, once the synthesizing module 304 can access both a media and an associated text file, it may record a time mark 314 for a block of characters 316 in the text file or transcript. A time mark 314 may correspond to a time stamp or any other indicator that matches up a search term to a graphical indicator on a time bar associated with a media record file ¶ [0085], [0086]. Also see Figs. 11 and 12; Element 336 showing the time bar and indicators where the word has appeared).

Regarding claim 92, (Canceled).

Regarding claim 93, (Canceled).

Regarding claim 96, the combination of Papkoff and Shastri discloses, updating, based on the occurrence of the search term in the one of the plurality of audiovisual content items, one of the plurality of thumbnail images corresponding to the one of the plurality of audiovisual content items (Shastri: In the cross-referenced application, disclosure of which is included herein in its entirety except for the claims, CC text is mined for the purpose of identifying story-line changes in a video presentation such that they may be marked and presented to viewers actively engaged in viewing an I-Mag. Each interactive thumbnail depicts a new story-line change in an I-Mag presentation ¶ [0013]. Also see ¶ [0083], [0095], [0104], [0127], [0129], [0131]).

Regarding claim 97, the combination of Papkoff and Shastri discloses, updating, based on the occurrence of the search term in the one of the plurality of audiovisual content items, one of the plurality of thumbnail images corresponding to the one of the plurality of audiovisual content items, wherein the updated one of the plurality of thumbnail images comprises: a time of the occurrence of the search term, and a sentence that includes the search term (Shastri: In the cross-referenced application, disclosure of which is included herein in its entirety except for the claims, CC text is mined for the purpose of identifying story-line changes in a video presentation such that they may be marked and presented to viewers actively engaged in viewing an I-Mag. Each interactive thumbnail depicts a new story-line change in an I-Mag presentation ¶ [0013]. Also see ¶ [0083], [0095], [0104], [0127], [0129], [0131]).

Regarding claims 98, the combination of Papkoff and Shastri discloses, wherein: the outputted notification comprises an option to view the one of the plurality of audiovisual content items, and the method further comprises: causing, based on a selection of the option, replacement of output of the second audiovisual content item with output of the one of the plurality of audiovisual content items (Papkoff: The popup window may include text and/or related images describing features of the community 24 ¶ [0041], [0046], [0047]).

Regarding claims 99 and 104, the combination of Papkoff and Shastri discloses, wherein the updated one of the plurality of thumbnail images comprises: a time of the new occurrence of the search term, and a sentence that includes the search term (Papkoff: Once a search term is found in a specific media file, the search engine 302 may locate a nearest time mark that occurs prior to the search term and generates a graphic indicator on the time bar to correspond to this time mark ¶ [0081]. Also see ¶ [0083], [0086], [0099]).

Regarding claims 100, the combination of Papkoff and Shastri discloses, wherein the updated one of the plurality of thumbnail images replaces content in the one of the plurality of thumbnail images with different content (Shastri: In the cross-referenced application, disclosure of which is included herein in its entirety except for the claims, CC text is mined for the purpose of identifying story-line changes in a video presentation such that they may be marked and presented to viewers actively engaged in viewing an I-Mag. Each interactive thumbnail depicts a new story-line change in an I-Mag presentation ¶ [0013]. Also see ¶ [0083], [0095], [0104], [0127], [0129], [0131]).

Regarding claims 101, the combination of Papkoff and Shastri discloses, wherein the one of the plurality of audiovisual content items is a live audiovisual content item, and the method comprises continuing to update the one of the plurality of thumbnail images as the search term is detected in a transcript corresponding to the live audiovisual content item (Shastri: In the cross-referenced application, disclosure of which is included herein in its entirety except for the claims, CC text is mined for the purpose of identifying story-line changes in a video presentation such that they may be marked and presented to viewers actively engaged in viewing an I-Mag. Each interactive thumbnail depicts a new story-line change in an I-Mag presentation ¶ [0013]. Also see ¶ [0083], [0095], [0104], [0127], [0129], [0131]).


Claims 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Shastri in view of LEE; Minsup et al. (US 20110061075 A1) [Lee]. 

Regarding claim 95, the combination of Papkoff and Shastri teaches all the limitations of claim 83. 
However neither Papkoff nor Shastri explicitly facilitates periodically updating at least one of the one or more thumbnail images. 
Lee discloses, periodically updating at least one of the one or more thumbnail images (the channel browsing controller 230 may control the channel browsing processor 170 to update thumbnail images. The channel browsing controller 230 may set an update period of a thumbnail image displayed on the display 180 to be different from the update period of another thumbnail image ¶ [0092]-[0095], [0129]-[0131]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Lee's system would have allowed Papkoff nor Shastri to facilitate periodically updating at least one of the one or more thumbnail images. The motivation to combine is apparent in the Papkoff nor Shastri’s reference, because there is a need to improve user’s watching experience.


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Shastri in view of Gallagher; Daniel Gerard et al. (US 20090063134 A1) [hereinafter Gallagher].

Regarding claim 25, the combination of Papkoff and Shastri teaches all the limitations of claim 24.
However neither one of Papkoff or Shastri explicitly facilitates a method/system wherein determining entities corresponding to the search term determining co-occurrences of the entities in a database; recording the co-occurrences of the entities in an entity network graph that tracks relationships between the co-occurrences of the entities; and updating the entity network graph in real-time; and updating the entity network graph based on a new co-occurrence of the entities.
Gallagher discloses, wherein the entity network graph is updated in real-time (The methods of the present invention may be embodied in a client-server system where the client may indicate the textual corpus and initial keyword. A web-based application enables near real-time interactive node identification functionality. This interactive functionality allows the user to view Narrative Network maps via the web and allows real-time linkage explanation of each node via clicking on a node ¶ [0050]).
determining entities corresponding to the search term determining co-occurrences of the entities in a database; recording the co-occurrences of the entities in an entity network graph that tracks relationships between the co-occurrences of the entities (Two keywords that appear within a text unit, i.e., a sentence or a paragraph, may be treated as being paired together in the media under analysis. In the above chart, the second phase of the process indicates the frequency of each of the keywords is paired together in the exemplary media coverage per each media unit. A keyword matrix in this exemplary embodiment is an undirected network that represents the co-occurrence frequency of any two keywords in a given text unit. A paragraph may be defined, for example, as text between two line breaks and a sentence may be defined as the unit between two periods, i.e., between two full stops. The co-occurrence frequency of the two keywords at a paragraph level or at a sentence level is the number of paragraphs or sentences that include both keywords. Therefore, this frequency assigns the value of links between each pair of keyword nodes that may be represented in a subsequent phase such as a nodal network graph of a narrative network. If two keywords never appear in any sentence or paragraph together, there is no entry (other than a placeholder entry of zero) in the cells of Table 2 representing a link between the keywords, and there would not be an arc or link between representations of these keywords as expressed in a graphical network for visualization of the outcome to user ¶ [0037], [0040]);
updating the entity network graph based on a new co-occurrence of the entities (keywords that are paired together in the same sentences, that is, co-occurring in the same sentences, are represented abstractly as an off-diagonal cell entry in an adjacency matrix or as an arc or link in a network graph, and may be assigned a higher value by way of weighting than weightings for the cells of links representing keywords paired, or co-occurring, in paragraphs ¶ [0040], [0043], [0045]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Gallagher’s system would have allowed Papkoff and Shastri to facilitate a method/system determining entities corresponding to the search term determining co-occurrences of the entities within the data; recording the co-occurrences of the entities in an entity network graph that tracks relationships between the co-occurrences of the entities; and updating the entity network graph based on a new co-occurrence of the entities. The motivation to combine is apparent in the Papkoff and Shastri’s reference, because it improves assessing the frequency and contextual properties of text in a multiple source environment and to tracking and effecting changes in the frequency and contextual properties of text in the multiple source environment and particularly, to methods, devices, and systems for assessing the frequency and contextual properties of a portion of the text present in the multiple source network, and also particularly pertains to methods, devices, and systems for tracking and effecting changes in the frequency and contextual properties of such a portion.

Regarding claim 26, (Canceled).

Regarding claims 51-56, (canceled).

Regarding claim 28, (canceled).

Regarding claim 31, (canceled).

Regarding claim 32, (canceled).

Regarding claims 36 and 37, (Canceled).


Claims 27, 34, 35, 42, 44 and 57 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Shastri in view of Druzgalski; Adrian et al. (US 20100100537 A1) [hereinafter Druzgalski].

Regarding claim 27, the combination of Papkoff and Shastri teaches all the limitations of claim 25.
However neither Papkoff nor Shastri explicitly facilitates determining entities corresponding to the search term; and determining trending results across a plurality of channels or in a particular geographic region based on how frequently each entity of the entities occurs in a database; filtering the trending results according to preferences of a client application; and outputting the filtered trending results to the client application.
Druzgalski discloses, determining entities corresponding to the search term (see Fig. 4);
determining trending results across a plurality of channels or in a particular geographic region based on how frequently each entity of the entities occurs in a database; filtering the trending results according to preferences of a client application; and outputting the filtered trending results to the client application (Druzgalski: FIG. 1 illustrates a block diagram of client devices coupled to one another and a host server capable of aggregating web feeds relevant to a geographical locale from multiple sources and identifying trends in the web feeds ¶ [0004], [0005]. The trending engine 214 uses multiple trending analysis agents each configured to analyze a candidate phrase using a different trending parameter to facilitate in making a determination as to whether the candidate phrase corresponds to a topic that is popular among feeds in locally or globally ¶ [0078]. Also see ¶ [0043], [0045],  [0088], [0095]-[0097], [0122]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Druzgalski’s system would have allowed Papkoff and Shastri to facilitate determining entities corresponding to the search term; and determining trending results across a plurality of channels or in a particular geographic region based on how frequently each entity of the entities occurs in a database; filtering the trending results according to preferences of a client application; and outputting the filtered trending results to the client application. The motivation to combine is apparent in the Papkoff and Shastri’s reference, because it prevents the user to be overwhelmed with feeds and updates, many of which the user may not be interested in.

Regarding claim 33, (canceled).

Regarding claim 34, the combination of Papkoff, Shastri and Druzgalski discloses, determining entities corresponding to the search term by: extracting individual words from the data (Papkoff: The search query may include one or more terms or keywords used by the embodiment to conduct a search and thereby retrieve search results related to or based on the user-inputted terms or keywords ¶ [0088]. Also see ¶ [0058] and [0107]); determining that a plurality of different words of the individual words relate to a same entity; and normalizing a plurality of entities respectively associated with the plurality of different words to comprise a common representation of the same entity (Druzgalski: aggregator engines can generate normalized web feeds that have a consistent data structure specified by mapping information; ¶ [55, 62]);
outputting results based on how frequently each entity of the entities occurs in the database  (Shastri: defining a textual corpus comprising at least one textual output from a publisher of the selected set of initial publishers; (c) providing the target state of the textual corpus comprising: (i) a set of initial keywords; each initial keyword including a subset comprising an associated initial keyword frequency of occurrence from within the defined textual corpus).

Regarding claim 35, the combination of Papkoff, Shastri and Druzgalski discloses, determining entities corresponding to the search term by extracting individual words from the database; determining that a plurality of different words of the individual words relate to a same entity based on aliases of the same entity received from dictionaries; and categorizing each entity of the entities as a person, place, or thing (Druzgalski: aggregator engines can generate normalized web feeds that have a consistent data structure specified by mapping information; ¶ [55, 62]. the data structure can include a field to specify a topic identifier to specify a category; see paragraph 57 and figure 2B).

Regarding claim 42, the combination of Papkoff, Shastri and Druzgalski discloses, recognizing an advertisement in a database; and storing information regarding the advertisement in a database (Druzgalski: an image filter can be applied using dimensions of images to determine presence of advertisements or icons in the Images; ¶ 68);
recognizing an advertisement comprises: tracking how often a certain sentence occurs over a period of time; and based on  determining that the certain sentence occurs more than a threshold number of times in over the period of time, determining that the certain sentence is part of the advertisement (Druzgalski: an image filter can be applied using dimensions of images to determine presence of advertisements or icons in the Images; ¶ 68);
causing, based on identifying advertisement content in the database, a user device to output the advertisement (Druzgalski: An ad server 110 may also be coupled to the network 106. The host server 100 can communicate with the ad server 110 to publish promotional content through the host user interface on which the aggregated news feeds are published. The host server 100 can place advertisements based on the content of the published news feeds and/or publish advertisements from partnerships with advertisers. For example, the host server 100 may publish certain ads as sponsored content for partnered advertisers ¶ [0044], [0068]).

Regarding claim 43, (Canceled). 

Regarding claim 44, the combination of Papkoff, Shastri and Druzgalski discloses, recognizing an advertisement in a database; and filtering the advertisement from being outputted in the plurality of audiovisual content items in which the search term is spoken (Druzgalski: An additional image filtering process can be performed by the aggregator engine 204 as well. For example, the extracted images can be further filtered for ads, junk icons, banner ads, etc. The image filter can be applied using dimensions of the images to determine presence of advertisements or icons in the images. In addition, the aggregator engine 204 can perform character recognition to detect text in the images to determine presence of advertisements in the images to be removed, for example ¶ 68).

Regarding claim 57, the combination of Papkoff, Shastri and Druzgalski discloses, determining entities corresponding to the search term; receiving, from a client application, a query for the particular entity; determining mentions of the particular entity in a database; and routing the mentions of the particular entity to the client application at a controlled rate that prevents more than a threshold number of the mentions from being routed to the client application within a period of time (Druzgalski: For a first agent that has evaluated a phrase /word and reached the evaluation threshold (e.g., of a second state), the trend analysis engine 228 selects another agent and determines whether the selected agent is also in the second state. If so, the engine 228 determines whether the selected agent reached threshold analyzing the same phrase /word as the first agent. If so, the first agent is deactivated back to the first state ¶ [0105]. For a second agent that has evaluated a phrase /word and remains in the first state (e.g., has not reached evaluation threshold), the analysis engine 228 selects another agent which is configured to use the same trending parameter for analysis as the second agent. The analysis engine 228 can detect whether the selected agent has reached evaluation threshold and if so, the engine 228 changes the state of the second agent to an activated state (e.g., second state). Furthermore, the analysis engine 228 can detect the candidate phrase /word (e.g., or "hypothesis") which the selected trend analysis agent reached evaluation threshold with and such word/phrase is also assigned to the second agent such that the second agent is now in active same with the same phrase /word ¶ [0107], [0108] and [0110]).


Claims 30 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Shastri in view of Chim; Nicholas et al. (US 20070043761 A1) [hereinafter Chim].

Regarding claim 30, the combination of Papkoff and Shastri discloses, determining entities corresponding to the search term by: extracting individual words from the data; determining word types of the individual words (Papkoff: The search query may include one or more terms or keywords used by the embodiment to conduct a search and thereby retrieve search results related to or based on the user-inputted terms or keywords ¶ [0088]. Also see ¶ [0058] and [0107]); 
However neither Papkoff nor Shastri explicitly facilitates determining word types of the individual words 
Chim discloses, identifying patterns of the word types of the individual words from the captured data (Chim: stop words include prepositions, adverbs and most verbs and certain words/phrases are used m many parts of speech ¶ [0067]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chim’s system would have allowed Papkoff and Shastri to facilitate identifying patterns of the word types of the individual words from the captured data. The motivation to combine is apparent in the Papkoff and Shastri’s reference, because there is therefore a need for systems and methods that can identify content of interest.

Regarding claim 38, (canceled).

Regarding claim 58, the combination of Papkoff and Shastri teaches all the limitations of claim 24.
However neither Papkoff nor Shastri explicitly facilitate, receiving a search query for a particular entity; determining one or more terms related to the particular entity that are not in the search query; adding the one or more terms, to the search query; and receiving search results based on the search query and the added one or more terms related to the particular entity.
Chim discloses, receiving a search query for a particular entity; determining one or more terms related to the particular entity that are not in the search query; adding the one or more terms, to the search query; and receiving search results based on the search query and the added one or more terms related to the particular entity (Chim: The system includes a global dictionary and an edition-specific dictionary (a topical dictionary). Since editions represent different topic domains, a phrase that is interesting in one domain may be considered too generic for another domain. The edition-specific dictionary allows an authorized user to add edition-specific phrases into the dictionary. Furthermore, an authorized user can set a lifespan for a given phrase in the edition-specific dictionary ¶ [0066]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chim’s system would have allowed Papkoff and Shastri to facilitate receiving a search query for a particular entity; determining one or more terms related to the particular entity that are not in the search query; adding the one or more terms, to the search query; and receiving search results based on the search query and the added one or more terms related to the particular entity. The motivation to combine is apparent in the Papkoff and Shastri’s reference, because there is therefore a need for systems and methods that can identify content of interest.

Regarding claim 64, (canceled).



Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Shastri in view of in view of Druzgalski in view of Chim; Nicholas et al. (US 20070043761 A1) [hereinafter Chim].

Regarding claim 39, the combination of Papkoff, Shastri and Druzgalski discloses,  determining entities corresponding to the search term; and determining trending results based on how frequently each entity of the entities occurs in a database (Papkoff: see ¶ [0093], [0099] and [0100]);
and storing the trending results in separate category groups, wherein the separate category groups comprise region, topic, and source (Druzgalski: The trending engine 214 uses multiple trending analysis agents each configured to analyze a candidate phrase using a different trending parameter to facilitate in making a determination as to whether the candidate phrase corresponds to a topic that is popular among feeds in locally or globally ¶ [0078]. Also see ¶ [0088], [0095]-[0097])
However neither on of Papkoff, Graham1, Beermann or Druzgalski explicitly facilitates by comparing a percentage change of a plurality of phrases mentioned in the captured data against historic frequency metrics for each of the plurality phrases.
Chim, by percentage change of a plurality of phrases mentioned in the captured data against historic frequency metrics for each of the plurality phrases (Chim: the statistical engine can output the ranked list of phrases using various scoring or ranking methods, and the table illustrates the relationships between phrases, time counts, and topics; see paragraphs 33, 54 and figure 5).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chim’s system would have allowed Papkoff, Shastri and Druzgalski to facilitate by comparing a percentage change of a plurality of phrases mentioned in the captured data against historic frequency metrics for each of the plurality phrases. The motivation to combine is apparent in the Papkoff, Shastri and Druzgalski’s reference, because there is therefore a need for systems and methods that can identify content of interest.

Regarding claims 40 and 41, (Canceled).


Claims 102 and 105 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Shastri in view of Graham; Jamey et al. (US 20080028292 A1) [Graham].

	Regarding claims 102 and 105, the combination of Papkoff and Shastri teaches all the limitations of claim 24.
However neither Papkoff nor Shastri explicitly facilitate wherein the updating comprises updating texts associated with the one of the plurality of thumbnail images.
	Graham discloses, wherein the updating comprises updating texts associated with the one of the plurality of thumbnail images (By building a thumbnail image using the extracted elements and text, the present invention is capable of dynamically updating the thumbnail image contents when one or more elements of HTML document 608 are modified/manipulated ¶ [0103].  Accordingly, if the annotation style of a concept is changed, the corresponding text entities in the thumbnail image will automatically and dynamically updated to reflect the change ¶ [0125]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Graham’s system would have allowed Papkoff and Shastri to facilitate wherein the updating comprises updating texts associated with the one of the plurality of thumbnail images. The motivation to combine is apparent in the Papkoff and Shastri’s reference, because there is therefore a need for a document display system that helps the reader find as well as assimilate the information he or she wants more quickly. The document display system should be easily personalizable and flexible as well.


Claim 103 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Shastri in view of Nishimura; Akitaka et al. (US 20090313658 A1) [Nishimura].

	Regarding claim 103, the combination of Papkoff and Shastri discloses, during playback of the one of the plurality of audiovisual content items, based on determining an occurrence of the search term in another one of the plurality of audiovisual content items (Shastri: In the cross-referenced application, disclosure of which is included herein in its entirety except for the claims, CC text is mined for the purpose of identifying story-line changes in a video presentation such that they may be marked and presented to viewers actively engaged in viewing an I-Mag. Each interactive thumbnail depicts a new story-line change in an I-Mag presentation ¶ [0013]. Also see ¶ [0083], [0095], [0104], [0127], [0129], [0131]).
However neither Papkoff nor Shastri explicitly facilitate outputting a notification that partially overlays a portion of the one of the plurality of audiovisual content items and indicates that the search term was spoken in the another one of the plurality of audiovisual content items.
	Nishimura discloses, outputting a notification that partially overlays a portion of the one of the plurality of audiovisual content items and indicates that the search term was spoken in the another one of the plurality of audiovisual content items (The recommendations overlay 902 may include a number of media content listings 904, 906, and 908 for recommended media content ¶ [0096]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Nishimura’s system would have allowed Papkoff and Shastri to facilitate outputting a notification that partially overlays a portion of the one of the plurality of audiovisual content items and indicates that the search term was spoken in the another one of the plurality of audiovisual content items. The motivation to combine is apparent in the Papkoff and Shastri’s reference, because there is therefore a need to improve providing enhanced systems and methods for displaying media content and media guidance information.


Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Shastri in view of Gallagher in view of Nishimura; Akitaka et al. (US 20090313658 A1) [Nishimura].

Regarding claim 50, the combination of Papkoff, Shastri and Gallagher discloses, storing, in the database, a frequency count of how often the entities co-occur (Gallagher: FIG. 7A shows an exemplary un-weighted adjacency matrix 700, or un-weighted narrative matrix, where the main diagonal cells 710-713 store the frequency of occurrence of words and the off-diagonal cells, of each row, store the paired frequency of co-occurrence of the word of the row, e.g., W1, and the word of the column, e.g., W2, of the within sentence type, i.e., SF(1,2) and the within paragraph type, i.e., PF(1,2). FIG. 7B shows a very simple example of a media set 1 (see FIG. 1) of the textual corpus applying an exemplary method of the present invention and the recorded frequencies thereof ¶ [0041]); and constructing the entity network graph based on the frequency count of how often the entities co-occur (Gallagher: The co-occurrence frequency of the two keywords at a paragraph level or at a sentence level is the number of paragraphs or sentences that include both keywords. Therefore, this frequency assigns the value of links between each pair of keyword nodes that may be represented in a subsequent phase such as a nodal network graph of a narrative network. If two keywords never appear in any sentence or paragraph together, there is no entry (other than a placeholder entry of zero) in the cells of Table 2 representing a link between the keywords, and there would not be an arc or link between representations of these keywords as expressed in a graphical network for visualization of the outcome to user ¶ [0037], [0040], [0043], [0045]).
determining that two particular entities co-occur (Gallagher: frequencies of co-occurrence of the particular pairs of words and/or phrases within defined tracts or lengths of text from within the textual corpus ¶ [0003], [0011], [0019], [0024]); 
updating the entity network graph based on the determining that the two particular entities co-occur (Gallagher: frequencies of co-occurrence of the particular pairs of words and/or phrases within defined tracts or lengths of text from within the textual corpus ¶ [0003], [0011], [0019], [0024]).
	However neither one of Papkoff, Shastri or Gallagher explicitly facilitates recording a time and a date of each co-occurrence of the two particular entities, wherein the entity network graph is based on the time and the date of each co-occurrence of the two particular entities.
	Navrides discloses, recording a time and a date of each co-occurrence of the two particular entities, wherein the entity network graph is based on the time and the date of each co-occurrence of the two particular entities (In one implementation, the aggregator 135 can store information about the co-occurrence of the first keyword and second keyword. The aggregator 135 may store (e.g., in the second data structure), information about the frequency of co-occurrence, the identity of the parsed online document containing the co-occurrence, the timestamp of the co-occurrence (e.g., the date and time the online document containing the co-occurrence was published online), a geographical location associated with the online document, the proximity or location of the first keyword to the second keyword in the online document [col. 7, ll. 59-col. 8, ll. 4]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Navrides’ system would have allowed Papkoff, Shastri and Gallagher to facilitate recording a time and a date of each co-occurrence of the two particular entities, wherein the entity network graph is based on the time and the date of each co-occurrence of the two particular entities. The motivation to combine is apparent in the Papkoff, Shastri and Gallagher’s reference, because there is therefore a need to improve facilitating temporal content selection.


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/8/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154